IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50016
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

BENJAMIN DELGADO NAVEJAR, JR.,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. SA-90-CR-170-ALL
                        - - - - - - - - - -
                         September 14, 2000

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

      Benjamin Delgado Navejar, Jr., appeals his guilty-plea

convictions of distribution of heroin, in violation of 21 U.S.C.

§ 841(a)(1) (Count 1), and carrying a firearm during a drug-

trafficking offense, in violation of 18 U.S.C. § 924(c)(1) (Count

2).   The district court permitted this out-of-time appeal after

Navejar successfully argued in a 28 U.S.C. § 2255 collateral

proceeding that his appointed attorney had performed

ineffectively by failing to file an appeal on his behalf.


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-50016
                                 -2-

     Navejar contends that his guilty plea was entered

involuntarily because his plea agreement contained a paragraph

that amounted to an “illusory” promise that Count 3 of the

indictment would be dismissed.    Count 3 charged Navejar with

being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g), and with an accompanying Armed Career Criminal

Act (“ACCA”) sentencing enhancement under 18 U.S.C. § 924(e).

When a defendant is induced “by deception, an unfulfillable

promise, or misrepresentation to enter a plea of guilty,” the

plea “does not meet the standard for voluntariness articulated by

the Supreme Court,” and the plea is rendered involuntary.      United

States v. Amaya, 111 F.3d 386, 389 (5th Cir. 1997).

     Navejar does not suggest that the plea-agreement paragraph

contained false statements, that it misrepresented the facts of

the case or the law applicable to it, or that Count 3 was not in

fact dismissed.    Instead, he appears to contend that the

paragraph was illusory because it promised a sentencing benefit

when the paragraph, even after being carried out, did not affect

his overall sentence.    Navejar overlooks the fact that the

dismissal of an indictment count was itself a benefit to him,

even if it did not affect his overall sentence.

     Moreover, Navejar has not convincingly supported his

conclusional assertion that this paragraph “induced” his decision

to plead guilty.    That decision appears to have been induced

instead by the agreement between himself and the Government that

he would receive a total sentence of 270 months in prison and by

the Government’s indication that it would move for a FED. R. CRIM.
                          No. 00-50016
                               -3-

P. 35(b) downward departure if Navejar, in the Government’s

estimation, provided substantial assistance to the Government in

the investigation or prosecution of another person.   Navejar’s

involuntary-guilty-plea claim is meritless.

     AFFIRMED.